Case 9:17-cv-81261-WPD Document 129 Entered on FLSD Docket 05/06/2019 Page 1 of 1




                       IN TH E U NITED STA TES D ISTR ICT CO UR T
                      FO R TH E SO U TH ER N D ISTR ICT O F FL O R ID A

                CA SE N O .9:I7-CV -8IZ6I-D IM ITR OU LEA S/M A TTH EW M AN

   ALL-TA G CO RP.,

              Plaintiff,                                   FILED BY                   D.C.

                                                                  MAt 26 2219
                                                                  ANGELA E.NOBLE
                                                                 CLERK U S DIST.CT.
   CHECKPOINT SYSTEM S,IN C.,                                     s.n.oF/L#.-w.eB.

              D efendant.

   O R DER G M N TIN G DEFEN D AN T 'S M O TIO N FO R LEA V E TO FILE UN DE R SEAL
                                            IDE 1281

         ThiscausecamebeforetheCourtuponCheckpointSystems,lnc.'s(stcheekpoinf')M otion
  toFileUnderSeal(thetiMotion'').TheCourthasreviewedtheM otion andisotherwisefamiliar
  w ith the record in thiscase.Accordingly,itishereby O R D ER ED AN D A DJU D G ED :

         1.Checkpoint's M otion isG R AN TED .

         2.Checkpointisgiven leave to file undersealthe unredacted M otion to Enforce Protective

         Orderand lm pose SanctionsforViolation ofProtective Orderand exhibitsB-S thereto.

         3.Theabovematerialshallremainundersealuntilsuchtimeaseither(1)Checkpointand
         All-Tag agreethatthe confidentialmaterialcan be publicly disclosed'
                                                                           ,or(2)theCourt
         entersan Orderrequiring the contidentialm aterialto be publicly disclosed.

         D O NE and O R DER ED in Cham bersthis    V#day ofM ay,2019,atW estPalm Beach,
  Palm Beach County in the Southern DistrictofFlorid .


                                                       ILLIA M M A TTH   M AN
                                                     UN ITED STA TES M A GISTR ATE JUD GE
